Name: 86/26/ECSC: Commission Decision of 27 January 1986 approving aids from the Kingdom of Belgium to the coalmining industry during 1985 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  economic policy
 Date Published: 1986-02-08

 Avis juridique important|31986D002686/26/ECSC: Commission Decision of 27 January 1986 approving aids from the Kingdom of Belgium to the coalmining industry during 1985 (Only the French and Dutch texts are authentic) Official Journal L 033 , 08/02/1986 P. 0034 - 0035*****COMMISSION DECISION of 27 January 1986 approving aids from the Kingdom of Belgium to the coalmining industry during 1985 (Only the French and Dutch texts are authentic) (86/26/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Decision 528/76/ECSC of 25 February 1976 regarding the Community system of measures taken by the Member States to assist the coalmining industry (1), Having consulted the Council, I Whereas the Government of the Kingdom of Belgium has informed the Commission, pursuant to Article 2 of the above Decision, of the financial measures which it intends to take during 1985 in order to give direct or indirect support to the coalmining industry; whereas, of these measures, the following aids qualify for approval pursuant to that Decision; 1.2 // // (million Bfrs) // - investment aid // 588,0 // - recruitment of skilled workers // 14,6 // - aid to cover losses // 4 796,3; Whereas these aids meet the criteria laid down in the Decision for the admissibility of such State assistance; Whereas of the investment aid all the Bfrs 588 000 000 will go to the Campine coalfield, so that the coalfield can maintain the production of coking coal, which is important for the Belgian steel industry; Whereas the Belgian investment aid is therefore compatible with the provisions of Article 7 (2) of the Decision; Whereas the aid (Bfrs 14 600 000) for recruiting and training skilled workers has proved necessary in order to attract suitably qualified labour into Belgian coalmining capable of operating modern plant and machinery properly; The aid therefore complies with Article 8 of the Decision; Whereas the aid totalling 4 796 300 000 Bfrs paid to the Campine coalfield will almost make up the difference between costs and returns; whereas this almost complete covering of the difference between costs and returns is necessary because the coalfield is intended to supply the Belgian steel industry with coking coal and must therefore maintain its output; Whereas the purpose and amount of aid granted to cover losses in respect of the Campine coalfield therefore comply with the second subparagraph of Article 12 (1) and Article 12 (3) of the Decision; II Whereas, pursuant to Article 3 (2) of the Decision, all other measures to assist current production in 1985 must be taken into consideration for an examination of the compatibility of the proposed aids with the proper functioning of the common market; Whereas, on this basis of assessment, the total amount of aid proposed is 231 200 000 ECU, i. e. 35,03 ECU per tonne; whereas this figure compared with 1984 (34,03 ECU/t) shows that there is an augmentation of nearly 2,9 %; Whereas the following observations can be made on the compatibility of the proposed current production aids with the proper functioning of the common market; - there were no supply difficulties in 1985, - industrial consumers of coal did not receive aid in 1985 as a result of the prices of Belgian coking coal and steam coal; Whereas it may be concluded that the aid granted to the Belgian coalmining industry in 1985 is compatible with the proper functioning of the common market; Whereas this applies even when account is taken of aids to the coal mines under Decision 73/287/ECSC; III Whereas, pursuant to Article 14 (1) of the Decision, the Commission must ensure that any aid it approves is used exclusively for the purposes set out in Articles 7 to 12 thereof; whereas the Commission must therefore be informed in particular of the amounts of the payments and the manner in which they are apportioned; HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium is hereby authorized in respect of the 1985 calendar year to grant aid totalling Bfrs 5 398 900 000 to the Belgian coalmining industry. The amount of Bfrs 5 398 900 000 provided in respect of the calendar year 1985 is divided as follows: 1. Grant of investment aid of Bfrs 588 000 000; 2. Grant of aid for recruiting and training skilled workers not exceeding Bfrs 14 600 000; 3. Grant of aid to cover losses of Bfrs 4 796 300 000. Article 2 The Government of the Kingdom of Belgium shall notify the Commission by 31 March 1986 of details of the aids granted pursuant to this Decision, and in particular of the amount of the payments made and the manner in which they are apportioned. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 27 January 1986. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 63, 11. 3. 1976, p. 1.